Cassoday, J.
There seems to have been sufficient evidence before the justice to sustain the verdict. If the evidence showed the plaintiff’s indebtedness a dollar less than the verdict, still it would not have authorized the reversal. The plaintiff’s bill of particulars showed the plaintiff’s charges to have been made against the defendant and one Bannon. It is urged that this made it a claim against the two jointly. There is no pretense that they were partners or .in any way associated in business. The livery was not for. their joint use, but for political purposes. Each had livery rigs from the plaintiff, and the defendant only seems to have been held responsible for what was furnished at his request No joint liability was established. The defendant was properly held liable in the justice’s court.
By the Court.— The judgment of the county court is reversed, and the cause is remanded with direction to affirm the judgment of the justice.